Citation Nr: 0718957	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with traumatic arthritis (low back disability), 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1955 until 
February 1961.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  This matter was previously before the 
Board in September 2003 and was remanded for further 
development. 

In April 2003, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by complaints of constant 
pain, productive of severe limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5237, 5242 (as in effect from September 26, 2003. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of January 2004, September 2005, and December 2006 letters 
from VA to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was requested to submit any relevant evidence in his 
possession to VA.  The December 2006 letter also informed the 
veteran as to the law pertaining to disability rating and 
effective date as the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling for the entire rating 
period on appeal.  He contends that the severity of his 
condition warrants a higher evaluation. 

In a statement received in March 2001, the veteran requested 
an increased evaluation for his service-connected low back 
disability.  As the veteran's claim was received by VA in 
March 2001, the evidentiary rating period on appeal is from 
March 2000 one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R.  § 3.400(o)(2) (2006).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2006) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  Competent clinical evidence of 
record does not establish the presence of intervertebral disc 
syndrome (see VA X-rays in April 2001 and November 2006), and 
service connection has not been established as part of the 
service-connected low back disability at issue.  Hence, the 
provisions of Diagnostic Code 5293 are not for consideration 
in this appeal.

Additionally, separate service connection has been 
established for radiculopathy of the right lower extremity, 
associated with the lumbosacral strain with traumatic 
arthritis.  Hence, these manifestations may not be 
additionally considered in rating the disability at issue.  
See 38 C.F.R. § 4.14 (2006). 

I.  Consideration under criteria in effect prior to 
September 26, 2003

It was reported at an April 2001 VA examination that the 
veteran could not engage in most activities because of his 
back pain.  He rated the pain as 8 out of 10.  It was noted 
that the veteran took pain medication multiple times each day 
for his back pain.  An August 2001 statement by Dr. R.W. 
described the veteran's back pain as constant.  Further, the 
report of a July 2002 VA examination noted that the veteran 
has discomfort day and night because of his back pain.  The 
veteran reported flare-ups that lasted most of the day, 
caused by walking, sitting, or anything upright.  He 
reportedly only obtained relief by sitting down and doing 
nothing.  It was additionally reported that the veteran was 
not able to dress himself, walk, vacuum, shop, take out the 
trash, mow the law, climb stairs, or garden.  

The examiner was not able to test range of motion of the 
lumbar spine on the July 2002 VA examination because of the 
veteran's inability to move without pain.  The Board notes 
that range of motion findings related to the lumbar spine are 
available in the report of the April 2001 VA examination.  It 
was noted that the veteran "remarkably" had 80 degrees of 
flexion, with 0 degrees of extension, and 20 degrees of side 
bending.  He was not able to rotate because of balance 
problems or his need for support. 

A statement by G.L.W., D.O., in August 2003, noted that the 
veteran was in intense pain all of the time.  At his April 
2003 videoconference hearing, the veteran testified that he 
had constant pain in his back.  (Transcript "T" at 2.)  He 
also testified that he had back spasms and takes pain 
medication several times per day.  (T. at 4.)  

Based on the 2001 and 2002 VA examinations, and considering 
the veteran's complaints of pain as set forth under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995), the Board concludes that the 
overall evidence portrays a disability picture commensurate 
with severe limitation of motion.  The disability at issue is 
currently assigned a 40 percent rating.  A 40 percent 
evaluation is the maximum rating assignable under Diagnostic 
Code 5295 (pertaining to lumbosacral strain) and it is also 
the maximum evaluation assignable under Diagnostic Code 5292 
(pertaining to limitation of motion of the lumbar spine).  
Consequently, a higher evaluation is not for assignment under 
those provisions.  Finally, as the medical evidence does not 
establish ankylosis, even with consideration of additional 
functional impairment due to pain, Diagnostic Codes 5286 and 
5289 are not for application.  

II.  Consideration under criteria in effect from 
September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5242).  
Under these relevant provisions, lumbosacral strain, or 
degenerative arthritis of the spine, warrants a 40 percent 
evaluation for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain, and Diagnostic Code 5242 for 
degenerative arthritis of the spine.  

The competent clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, and 5242.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the veteran to qualify for an 
evaluation in excess of 40 percent.  The November 2006 VA 
examination report specifically noted the absence of a fixed 
deformity of the veteran's low back.  Thus, even with 
consideration of additional functional impairment due to 
pain, the veteran remains entitled to no more than a 40 
percent evaluation for his service-connected low back 
disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

III.  Extraschedular Consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
service-connected low back disability is denied.


REMAND

The veteran has also claimed entitlement to TDIU benefits.  
While clinical evaluations noted above indicated impairment 
attributable to the veteran's service-connected low back 
disability, the physicians have not expressed a direct 
opinion as to whether the veteran is not able to secure and 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  The Board finds that a 
clinical opinion would be useful in determining whether a 
grant of TDIU may be awarded.  Therefore, in order to satisfy 
VA's duty to assist, such an opinion should be requested.  
See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action: 

1.  Forward the veteran's claims folder 
to an appropriate VA physician for 
review.  The examiner is requested to 
provide an opinion, based on a review of 
the veteran's clinical history as 
contained in the claims folder, as to 
whether it is at least as likely as not 
(50 percent or greater) that the 
veteran's service-connected disabilities 
alone render him unable to secure or 
follow a substantially gainful 
occupation.  The examiner should give 
consideration to the veteran's level of 
education, special training, and previous 
work experience, but should not consider 
his age or the impairment caused by 
nonservice-connected disabilities (to 
include nonservice-connected neurologic 
impairment of the lower extremities).  If 
another physical examination of the 
veteran is deemed necessary in order to 
fully respond to this inquiry, then one 
should be scheduled and all necessary 
tests should be performed.  All opinions 
provided should be supported by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
TDIU, considering all evidence.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


